EXHIBIT GUARANTY AGREEMENT THIS GUARANTY AGREEMENT, dated as of November12, 2008 (as amended, supplemented, or otherwise modified from time to time, this “Guaranty Agreement”), by ENTERPRISE PRODUCTS PARTNERS L.P., a Delaware limited partnership (the “Guarantor”), is in favor of MIZUHO CORPORATE BANK, LTD., a Japanese banking corporation, as administrative agent (the “Agent”) for the several lenders (“Lenders”) that are or become parties to the Credit Agreement defined below. W I T N E S S E T H: WHEREAS,
